DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/21 has been entered.

Response to Amendment
The amendment filed on 05/20/21 has been entered. Claims 1, 3-8, 10-15, 17-20 remain pending in the application.

Claim Objections
Claims 1, 3-5, 8, 10-12, 15, 17-19 are objected to because of the following informalities:
"set of KIPs" should be "the set of KPIs" [Claim 4, line 2].
Appropriate correction is required.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. That is, the claims recite a 

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, 15 recite receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes; determining, by the summarized view platform, that a MDO corresponding to the one or more attributes exists within a plurality of MDOs of an EDW system; receiving, by the summarized view platform, a query result comprising a set of values corresponding to the MDO; and prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values, wherein a 
The limitation of determining,…, that a MDO corresponding to the one or more attributes exists within a plurality of MDOs of an EDW system, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “by the summarized view platform,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the summarized view platform” language, “determining” in the context of this claim encompasses the user mentally determining that an MDO corresponding to an attribute exists.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 8, 15 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing summarized views of multi-dimensional objects (MDOs) in enterprise data warehousing (EDW) systems, the operations comprising; receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes;  receiving, by the summarized view platform, a query result comprising a set of values corresponding to the MDO, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of and prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the 
Claims 3-7, 10-14, 17-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 15. Therefore, claims 3-7, 10-14, 17-20 recite the same abstract idea of determining that an MDO exists being practically performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 3-4, 10-11, 17-18 similarly recite additional limitations pertaining to attributes of the MDO. This judicial exception is not integrated into a practical application. The additional element only specifies further details about attributes 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely recite additional details about the attributes of the MDOs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional limitations are considered as part of the abstract idea (mental process step) and do not integrate the judicial exception into a practical application. Claims 3-4, 10-11, 17-18 are not patent eligible.
Claims 5-7, 12-14, 19-20 similarly recite additional limitations pertaining to the transmitting and providing of a query, receiving of user input and providing MDOs for reporting/analysis. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering and presentation of data sets.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Netz (US 2006/0010164) in view of Olson (US 2009/0193050) and further in view of Adendorff (US 2005/0071737).
Regarding claim 1, Netz discloses:
A computer-implemented method for providing summarized views of multi-dimensional objects (MDOs)…, the method being executed by one or more processors and comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, the trend and the like. In such a scenario, a request for such data can be issued. According to one specific aspect of the invention, this request can be in the form of an MDX or multidimensional expression for a multidimensional database.”) and the request for a summarized view comprising attributes is the request/query comprising MDX or multidimensional expressions concerning one or more KPI attributes or elements;
determining, by the summarized view platform, that a MDO corresponding  to the one or more attributes exists within a plurality of MDOs … at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data store and returns it. According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function.” [0057] “In conjunction with aspects of the subject invention, XMLA can be employed to discover KPI components and execute MDX commands to retrieve specific KPI data elements or values.” [0062] “At 1310, a KPI component is defined. In particular, its attributes are defined by specifying values, expressions or 
receiving, by the summarized view platform, a query result comprising a set of values corresponding to the MDO at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), KPIValue(<KPI Name>), KPITrend(<KPI Name>) . . . ) and passes it to retriever component 720 which executes or schedules execution (e.g., on another component such as execution engine) of the function or query on the data source. Upon receipt of the value, retriever component can pass or communicated the value to the receiver component, which can subsequently pass or communicate the result to a requesting entity such as a generic application”) and the set of values corresponding to the KPI multidimensional data/objects are the values returned for the KPI query which includes multiple requests for values, as provided in the example query above;
Netz fails to explicitly disclose “…in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system; prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values, wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Olson teaches the following limitations, …in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system at least by ([0015] “The invention is directed generally to a database warehouse tool to assist user interaction with dependencies among the reporting objects and the database.”);
prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts at least by ([0081] “A model editing tool 216 is used to construct and modify the reporting model and publish its packages.” and Fig. 2 which shows a reporting layer 212 that receives a reporting model 208 after it is edited by a model editing tool 216)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Olson into the teaching of Netz because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Netz to further include the ability of the user to edit a view of data before it is presented in the reporting layer as in Olson so that the user is able to select the most desired information to be included in the report.
Netz, Olson fail to disclose “the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values; wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Adendorff teaches the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0075]-[0076] provides an example of displaying KPIs using a hierarchical folder structure which displays groupings of KPIs which are subsets of their overlying groupings (contexts and attributes) and a root attribute, “North America”),
at least one attribute being populated with a value of the set of values at least by ([0121] “The KPI store 230 stores the performance information including values of Key Performance Indicators (KPIs) and other relevant data.”);
wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view at least by ([0071] “The group indicator counter counts the number of KPIs in the group in each state and provide a running total. If the KPIs are filtered, it counts KPIs as filtered” and the counting of filtered KPIs of means that the number of KPIs is limited in each group due to the filtering [0076] provides examples of displaying KPIs using a folder structure which limits the total number of KPIs displayed by only displaying the groupings of KPIs [0094] “The list will answer to the questions of “just show me what are the worst things in this organization” or “what are the things that are degrading the fastest” by sorting and/or filtering the KPIs according to user's selection of monitoring methods, as described above.” [0104] “The user interface system 10 may also allow users to create a personal scorecard or “watch list”, i.e., a list of KPIs for which users like to monitor the metrics. Users can add or remove any KPIs to their watch list.” [0164]-[0166] and Figs. 1A-1C which additionally disclose and show the general filtering and display of KPIs and view metrics based on selected display options in order to display KPIs that are most relevant to the user (to avoid dilution)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Adendorff into the teaching of Netz, Olson because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include displaying the summarized 
As per claim 3, claim 1 is incorporated, Netz further discloses:
wherein attributes of the MDO comprise two or more of domain, category, group, and entity at least by ([0038] “Key performance indicators can be defined as a collection of properties, attributes and/or elements including but not limited to name, id, description, display folder, annotation, value, goal, trend, weight, status graphic, trend graphic, current time member, and associated measure group id. The name attribute can simply provide a name or label for the KPI, for example quarterly revenue or customer satisfaction. To help further distinguish one KPI from another, the id attribute can be used as an identifier of the KPI.”) and the attributes of the MDO are at least the measure group id (group) and trend/goal (category) corresponding to KPIs for the objects.
As per claim 4, claim 1 is incorporated, Adendorff further discloses:
wherein attributes of the MDO comprise set of KPIs at least by ([0076] “By grouping KPIs under the folder structure, a user can easily select a folder that contains KPIs that are relevant to the user”) and the displaying of KPIs using a hierarchical folder structure which displays groupings of KPIs that are subsets of their overlying groupings (contexts and attributes)
As per claim 6, claim 1 is incorporated, Adendorff further discloses:
further comprising transmitting a query based on a context, the query result being provided in response to the query at least by ([0089] “For 
Project A
Project B
Project C
When the user selects Project B, the user interface system 10 displays KPIs relating to Project B. The user may use some of the monitoring methods to review the related KPIs, as descried above.”).
Regarding claim 8, Netz discloses:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing summarized views of multi-dimensional objects (MDOs) …, the operations comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, the trend and 
determining, by the summarized view platform, that a MDO corresponding  to the one or more attributes exists within a plurality of MDOs … at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data store and returns it. According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI KPI component is defined. In particular, its attributes are defined by specifying values, expressions or functions.”) and the determining that the MDO corresponding to the one or more attributes exists is the use of the MDX functions to retrieve a member of data corresponding to a given KPI (the object corresponding to the given object exists) from among the multidimensional data/objects;
receiving, by the summarized view platform, a query result comprising a set of values corresponding to the MDO at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), KPIValue(<KPI Name>), KPITrend(<KPI Name>) . . . ) and passes it to retriever component 720 which executes or schedules execution (e.g., on another component such as execution engine) of 
Netz fails to explicitly disclose “…in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system; prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values, wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Olson teaches the following limitations, …in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system at least by ([0015] “The invention is directed generally to a database warehouse tool to assist user interaction with dependencies among the reporting objects and the database.”);
prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts at least by ([0081] “A model editing tool 216 is used to construct and modify the reporting model and publish its packages.” and Fig. 2 which shows a reporting layer 212 that receives a reporting model 208 after it is edited by a model editing tool 216)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Olson into the teaching of Netz because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Netz to further include the ability of the user to edit a view of data before it is presented in the reporting layer as in Olson so that the user is able to select the most desired information to be included in the report.
Netz, Olson fail to disclose “the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values; wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Adendorff teaches the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0075]-[0076] provides an example of displaying KPIs using a hierarchical folder 
at least one attribute being populated with a value of the set of values at least by ([0121] “The KPI store 230 stores the performance information including values of Key Performance Indicators (KPIs) and other relevant data.”);
wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view at least by ([0071] “The group indicator counter counts the number of KPIs in the group in each state and provide a running total. If the KPIs are filtered, it counts KPIs as filtered” and the counting of filtered KPIs of means that the number of KPIs is limited in each group due to the filtering [0076] provides examples of displaying KPIs using a folder structure which limits the total number of KPIs displayed by only displaying the groupings of KPIs [0094] “The list will answer to the questions of “just show me what are the worst things in this organization” or “what are the things that are degrading the fastest” by sorting and/or filtering the KPIs according to user's selection of monitoring methods, as described above.” [0104] “The user interface system 10 may also allow users to create a personal scorecard or “watch list”, i.e., a list of KPIs for which users like to monitor the metrics. Users can add or remove any KPIs to their watch list.” [0164]-[0166] and Figs. 1A-1C which additionally disclose and show the general filtering and display of KPIs and view metrics based on selected display options in order to display KPIs that are most relevant to the user (to avoid dilution)).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Adendorff into the teaching of Netz, Olson because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include displaying the summarized view including hierarchies of contexts and attributes of an object as in Adendorff so that the user is able to quickly/easily view and understand the objects.
Regarding claim 15, Netz discloses:
A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing summarized views of multi-dimensional objects (MDOs)…, the operations comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, 
determining, by the summarized view platform, that a MDO corresponding  to the one or more attributes exists within a plurality of MDOs … at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data store and returns it. According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI KPI component is defined. In particular, its attributes are defined by specifying values, expressions or functions.”) and the determining that the MDO corresponding to the one or more attributes exists is the use of the MDX functions to retrieve a member of data corresponding to a given KPI (the object corresponding to the given object exists) from among the multidimensional data/objects;
receiving, by the summarized view platform, a query result comprising a set of values corresponding to the MDO at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), KPIValue(<KPI Name>), KPITrend(<KPI Name>) . . . ) and passes it to retriever component 720 which executes or schedules execution (e.g., on another component such as execution engine) of 
Netz fails to explicitly disclose “…in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system; prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values, wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Olson teaches the following limitations, …in enterprise data warehousing (EDW) systems; a plurality of MDOs of an EDW system at least by ([0015] “The invention is directed generally to a database warehouse tool to assist user interaction with dependencies among the reporting objects and the database.”);
prior to providing the MDO to a reporting layer, displaying, at a view layer of the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts at least by ([0081] “A model editing tool 216 is used to construct and modify the reporting model and publish its packages.” and Fig. 2 which shows a reporting layer 212 that receives a reporting model 208 after it is edited by a model editing tool 216)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Olson into the teaching of Netz because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Netz to further include the ability of the user to edit a view of data before it is presented in the reporting layer as in Olson so that the user is able to select the most desired information to be included in the report.
Netz, Olson fail to disclose “the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values; wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view”
However, Adendorff teaches the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a subset of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0075]-[0076] provides an example of displaying KPIs using a hierarchical folder 
at least one attribute being populated with a value of the set of values at least by ([0121] “The KPI store 230 stores the performance information including values of Key Performance Indicators (KPIs) and other relevant data.”);
wherein a number of KPIs included in the set of KPIs is limited to avoid dilution in the summarized view at least by ([0071] “The group indicator counter counts the number of KPIs in the group in each state and provide a running total. If the KPIs are filtered, it counts KPIs as filtered” and the counting of filtered KPIs of means that the number of KPIs is limited in each group due to the filtering [0076] provides examples of displaying KPIs using a folder structure which limits the total number of KPIs displayed by only displaying the groupings of KPIs [0094] “The list will answer to the questions of “just show me what are the worst things in this organization” or “what are the things that are degrading the fastest” by sorting and/or filtering the KPIs according to user's selection of monitoring methods, as described above.” [0104] “The user interface system 10 may also allow users to create a personal scorecard or “watch list”, i.e., a list of KPIs for which users like to monitor the metrics. Users can add or remove any KPIs to their watch list.” [0164]-[0166] and Figs. 1A-1C which additionally disclose and show the general filtering and display of KPIs and view metrics based on selected display options in order to display KPIs that are most relevant to the user (to avoid dilution)).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Adendorff into the teaching of Netz, Olson because the references similarly disclose the display of KPIs for business data/objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include displaying the summarized view including hierarchies of contexts and attributes of an object as in Adendorff so that the user is able to quickly/easily view and understand the objects.

Claims 10-13, 17-20 recite equivalent claim limitations as the method of claims 3-6, except that they set forth the claimed invention as a computer-readable storage medium and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Netz (US 2006/0010164) in view of Olson (US 2009/0193050) and Adendorff (US 2005/0071737) and further in view of Gupta (US 2008/0301086).
As per claim 5, claim 1 is incorporated, Netz, Olson, Adendorff fail to disclose “further comprising receiving user input indicating selection of the summarized view, and, in response, providing the MDO for one or more of reporting and analytics”
However, Gupta teaches the above limitations at least by ([0029] “Dashboard devices 16 provide “dashboards” or views to users 12 that show plurality of different object types, where each object is associated with a different dimension. In addition, users 12 may manipulate the data retrieved by dashboard devices 16 in order to retrieve additional details about the data” [0059] “dashboard 36 includes views 37A-37N (“views 37”). Views 37 provide an interface between users 12 and data warehouses 14. Users 12 may request a plurality of views 37 which display streaming, real time data. Views 37 provide users 12 with mechanisms with which to request data displays and, upon a submission of a data or view request, views 37 displays the requested data. Moreover, dashboard 36 provides users 12 with the ability to “drill down” into the data in greater detail, for example to query multidimensional data 33 and local data cubes 34.”) and the summarized view is the view or dashboard.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Netz, Olson, Adendorff because the references similarly disclose the display of business data/objects. Consequently, 

Claims 12, 19 recite equivalent claim limitations as the method of claim 5, except that they set forth the claimed invention as a computer-readable storage medium and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Netz (US 2006/0010164) in view of Olson (US 2009/0193050) and Adendorff (US 2005/0071737) and further in view of Zigon (US 2010/0070459).
As per claim 7, claim 6 is incorporated, Netz, Olson, Adendorff fail to disclose “wherein the query is provided based on searchable attributes comprising one or more user-selected meta-data attributes”
However, Zigon teaches the above limitation at least by ([Abstract] “The method then permits a user to select query attributes including keywords and parameters. The method builds and executes queries based upon dimensions generated from grouped selected query attributes”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zigon into the teaching of Netz, Olson, Adendorff because the 

Claim 14 recites equivalent claim limitations as the method of claim 7, except that it sets forth the claimed invention as computer-readable storage medium, as such it is rejected for the same reason as applied hereinabove.
	
	
	Response to Arguments
The following is in response to the amendment filed on 05/20/21.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145